Appeal by the claimant from a decision of the Unemployment Insurance Appeal Board disqualifying the claimant from receiving benefits on the ground that she had voluntarily left her employment without good cause. It appeared that the employer, a maintenance contracting firm, had employed the claimant as a cleaning woman for work at a plant for which the employer had a maintenance contract. At the beginning, the claimant worked six hours a night for five nights a week. Upon the claimant’s statement that the work was more than she could do alone, the employer hired another woman and thereafter each worked three hours per night. The claimant insisted that each be given four hours of work per night but, since the employer’s maintenance contract called for only thirty hours of work per week, the employer was unable to comply with the claimant’s request. When her request was refused, the claimant voluntarily left the employment. The board’s finding that the claimant voluntarily left her job without good cause within the meaning of subdivision 1 of section 593 of the Labor Law is sustained by substantial evidence. Decision of the Unemployment Insurance Appeal Board unanimously affirmed, without costs. Present — Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ.